                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

   MICHELLE TORRES, et al., on behalf of
   themselves and those similarly situated,

                  Plaintiffs,

          v.
                                                       Case No. 2:20-cv-00026-DCLC-CRW
   W. DOUGLAS COLLINS, in his official                           (Class Action)
   capacity as Hamblen County General
   Sessions Judge, et al.,

                  Defendants.



               PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR
          MOTION FOR ENFORCEMENT OF THE PRELIMINARY INJUNCTION

         On November 30, 2020, this Court granted Plaintiffs’ Motion for a Preliminary Injunction

  against Defendants’ unconstitutional bail practices. Torres v. Collins, No. 2:20-CV-00026-DCLC,

  2020 WL 7706883, at *14 (E.D. Tenn. Nov. 30, 2020). This Court held that Plaintiffs had shown

  a reasonable likelihood of success on the merits of their claims that Defendants’ bail practices

  violate the Fourteenth Amendment’s Due Process Clause and the Sixth Amendment right to

  counsel. Id. at *11, *13. To remedy these constitutional violations during the pendency of the

  lawsuit, this Court enjoined Sheriff Esco Jarnagin from “detaining any criminal defendant arrested

  on an arrest warrant who, after having bail set in an ex parte fashion by the Defendants authorized

  by law to set bail for cases pending in Hamblen County general sessions court, is being detained

  without having had an individualized hearing within a reasonable period of time consistent with

  the Due Process Clause requirements outlined in this Order.” Id. at *14. Through discovery,

  Plaintiffs have ascertained that several individuals remain detained pretrial by Sheriff Jarnagin at


                                                   1

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 1 of 12 PageID #:
                                  1636
  the Hamblen County Jail, on bail orders issued by the Hamblen County General Sessions Court,

  who still have not received an individualized bail hearing that complies with this Court’s Order.

  Accordingly, Plaintiffs move for enforcement of the Preliminary Injunction.

  I.      THE COURT’S PRELIMINARY INJUNCTION ORDER

          The Court’s Preliminary Injunction Order specified that the Due Process Clause requires a

  “meaningful, individualized hearing,” id. at *12, that exhibits the following features:

       1. “Represent[ation] by counsel.” Id. at *11; see also *13 (holding that failing to provide
          counsel at bail hearings also violates the Sixth Amendment).

       2. Consideration of “the necessity of bail and the arrestee’s ability to pay bail.” Id. at *12.

       3. An opportunity for the arrestee “to be heard and present evidence.” Id.

       4. “[C]onsideration of alternative conditions of release” besides money bail. Id.

       5. “[A]t a minimum, verbal findings of fact regarding” the bail factors. Id.

       6. “[A] bail hearing must occur within a reasonable period of time of arrest.” Id. (citing the
          48-hour window for a probable-cause determination established by Gerstein v. Pugh, 420
          U.S. 103, 125 (1975)).

  The Court further specified that its Order applies “prospective[ly]”1 and applies to all individuals

  detained in the Hamblen County Jail except “criminal defendants who are charged with a capital

  offense, or who are detained as a result of an indictment, or who are detained on probation

  violations, or whose release has otherwise been revoked after a hearing.” Id. *14. Accordingly,

  the Order requires Sheriff Jarnagin to release any individual who has not received a bail hearing

  that complies with this Court’s Order.



  1
    As Plaintiffs have explained before, Sheriff Jarnagin’s pretrial detention of individuals “who
  have never received a constitutionally adequate bail hearing” constitutes an “ongoing”
  constitutional violation “irrespective of the date of arrest.” Reply Supp. Pls.’ Mot. Status
  Conference 2, ECF No. 95; see also Order 4, ECF No. 97 (“Defendants should not be detaining
  anyone, regardless of when they arrested them, without providing a constitutionally sufficient bail
  hearing.”).
                                                     2

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 2 of 12 PageID #:
                                  1637
  II.    SHERIFF JARNAGIN IS DETAINING INDIVIDUALS IN VIOLATION OF THIS
         COURT’S PRELIMINARY INJUNCTION

         Evidence obtained by Plaintiffs through discovery demonstrates that Sheriff Jarnagin is

  violating this Court’s Preliminary Injunction Order.

         As an initial matter, Plaintiffs note that Defendants have done little since November 30,

  2020, to ensure that Sheriff Jarnagin is in compliance with this Court’s Preliminary Injunction

  Order. Plaintiffs have requested that Defendants Doug Collins, Theresa West, Katie West Moore,

  Nancy Phillips, and Kathy Robertson (“Court Defendants”) produce “[a]ll documents reflecting

  any action considered or implemented to comply with the district court’s preliminary injunction.”

  In response to that request, the Court Defendants represented that they possess no responsive

  documents aside from (a) the Court’s Preliminary Injunction Order itself, and (b) their Response

  to Plaintiffs’ Motion for a Status Hearing, ECF No. 94. Defs. Collins, West, West Moore, Phillips

  & Robinson’s Resp. to Pls.’ Req. Prod. No. 5 (attached as Exhibit 1). Thus, neither Judge Collins

  nor any of the other Court Defendants appear to have created any policy, guidance, memorandum,

  or training to correct the constitutional violations that this Court identified. Nor do they appear to

  have communicated in writing with anyone—including the Public Defender’s Office or the District

  Attorney General’s Office—regarding any changes that Defendants made to their bail practices in

  light of the Court’s Order. In the absence of any written documents or communications from the

  Court, it is difficult to imagine how Sheriff Jarnagin could possibly confirm that he is not detaining

  individuals in violation of this Court’s Order.

         Nor has Sheriff Jarnagin done anything to ensure his own compliance with this Court’s

  Preliminary Injunction Order. Plaintiffs issued an interrogatory requesting that Sheriff Jarnagin

  “[i]dentify everything that has been done by [him] or other individuals at the Hamblen County

  Sheriff’s Office in order to comply with the Court’s November 30, 2020 preliminary injunction

                                                    3

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 3 of 12 PageID #:
                                  1638
  order.” In response to that interrogatory, Sheriff Jarnagin, similar to the Court Defendants, referred

  only to and quoted Defendants’ Response to Plaintiffs’ Motion for a Status Hearing. Def. Esco

  Jarnagin’s Answer to Pls.’ Interrog. No. 2 (attached as Exhibit 2). The referenced filing represents

  that Judge Collins is (1) appointing the Public Defender’s Office to represent qualifying

  individuals prior to those individuals’ initial appearances; (2) promptly notifying the Public

  Defender’s Office of those appointments; (3) facilitating video conferences between public

  defenders and their clients upon request; and (4) providing individualized and on-the-record bail

  hearings at which defense counsel is present that purportedly comply with Tennessee law when

  the prosecution and defense counsel cannot agree to a bail amount. ECF No. 94, at 2–3.

  Accordingly, neither the Court Defendants nor Sheriff Jarnagin have done anything to determine

  whether people arrested before these new procedures were implemented ever received an

  individualized hearing that complies with this Court’s Order. And even for newly arrested

  individuals, Sheriff Jarnagin apparently does not confirm that any particular individual who he

  detains has received a constitutional bail hearing.

         The evidence obtained by Plaintiffs to date demonstrates that, predictably, Defendants’

  inaction has resulted in the ongoing unlawful detention of—and irreparable harm to—members of

  the putative class. In response to discovery requests issued by Plaintiffs, Defendants have

  produced documents that confirm that, as of April 13, 2021, Sheriff Jarnagin continued to detain

  several individuals on bail orders issued by the Hamblen County General Sessions Court who had

  not at that time ever received an individualized bail hearing that complied with this Court’s

  Preliminary Injunction Order. A census of the Hamblen County Jail conducted on April 13, 2021,

  lists all individuals incarcerated as of that date. HCSO Inmate Census (Apr. 13, 2021), T&K Resp.

  to RFPD Ex. S (attached as Exhibit 3). Among other information, the census provides the names



                                                    4

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 4 of 12 PageID #:
                                  1639
  of the incarcerated individuals; the day they were booked into the jail; their charges; and their bond

  status. The census’s bond-status entries state the bail amount associated with each charge, if any,

  or whether bond has been denied for a particular charge. Because each bond entry is associated

  with a particular charge, the census also makes clear whether an individual’s bond is associated

  with a pending charge or with a violation of probation. See, e.g., id. at 3 (stating that Joshua A

  Beasley was being held without bond for a violation of probation). One also can ascertain from

  the census’s charge entries whether an incarcerated individual was serving a sentence at the time

  that the census was taken. See, e.g., id. at 1 (stating that Jeremy Carl Arrington was serving time

  for a DUI conviction).

         From their review of the census, Plaintiffs have identified the following individuals who

  were arrested prior to November 30, 2020, and who appeared to be held solely as a result of a

  money-bail order as of April 13, 2021:

                      INCARCERATED                      BOOK              BOND
                        INDIVIDUAL                      DATE             AMOUNT
                    Barker, Darrell Wayne Jr.           8/14/20           $50,000

                        Brown, Tosha Jean                9/8/19           $530,000

                      Earl, Christopher Allen            7/2/20           $62,000

                     Marzullo, Jacob Thomas             3/19/19           $500,000

                       Meraz, Jorge Ramon               11/8/19           $35,000

                     Moore, Kristopher David            4/30/20           $15,000

                        Paul, Gordon Leroy               7/5/20           $200,000

                         Ruth, Paul Luther               1/7/20           $50,000

                     White, James William Jr.           10/19/20           $5,000

                      Williams, Joshua Reed             8/18/20           $33,000


                                                    5

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 5 of 12 PageID #:
                                  1640
                       Wilson, Joshua Dion              10/25/20          $25,000

                         Yeary, Holly Ann               7/24/20           $30,000

                      Yeary, Ricordo Daniell            7/24/20           $40,000


         Defendants also have produced all orders related to setting or modification of bond issued

  by the Hamblen County General Sessions Court between December 9, 2020, and April 7, 2021

  (with the exception of some missing orders for which Defendants continue to search).2 See T&K

  Resp. to RFPD Exs. C, O, P (attached as Exhibit 4). No documents pertaining to any of the listed

  individuals are included among those orders. Accordingly, as far as is discernable based on the

  available evidence, none of the individuals listed above have received an individualized bail

  hearing conducted by the Hamblen County General Sessions Court since this Court issued its

  Preliminary Injunction Order. Those individuals have been held pretrial on money-bail orders for

  periods of time ranging from 170 to 756 days and counting.

         It is likely that some (or all) of the above-listed individuals’ cases have been bound over

  from the Hamblen County General Sessions Court to the Hamblen County Criminal Court at some

  point during their period of pretrial detention. But that does not alter Sheriff Jarnagin’s obligation

  under this Court’s Preliminary Injunction Order to cease detaining individuals pretrial who have

  not received individualized and constitutionally compliant bail hearings on orders issued by the



  2
    Because of some unavoidable limitations, the evidence Plaintiffs has obtained to date has some
  small gaps. For example, Defendants have represented that the Hamblen County General Sessions
  Court did not begin issuing written bond orders that purportedly reflect the factual circumstances
  and legal reasoning supporting the issuance of money-bail orders until December 9, 2020. And
  although Plaintiffs have obtained the majority of such orders issued from December 9, 2020,
  through April 7, 2021, bail hearings continue to take place every weekday, and Defendants
  continue to supplement their production with missing orders. Despite these gaps, Plaintiffs submit
  that the evidence obtained to date easily shows that Sheriff Jarnagin is violating this Court’s
  Preliminary Injunction Order.

                                                    6

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 6 of 12 PageID #:
                                  1641
  Hamblen County General Sessions Court. Because this Court’s Order enjoins Sheriff Jarnagin

  (and only Sheriff Jarnagin), it is his legal obligation to release individuals who are being held on

  bail orders issued by the General Sessions Court who have not received a constitutionally

  compliant bail hearing. To the extent that Sheriff Jarnagin wishes to avoid releasing individuals

  whose cases have been bound over to the Criminal Court, it is up to him to ensure that those

  individuals are not being detained without having received individualized bail hearings. See

  McNeil v. Cmty. Prob. Servs., LLC, 945 F.3d 991, 995–97 (6th Cir. 2019) (holding that a sheriff

  could be enjoined from detaining probationers held on bonds set by judges without considering

  ability to pay or adequacy of alternatives).

         A recent deposition of Third Judicial District Criminal Court Judge John F. Dugger

  confirms that no process exists in his court by which bail is reevaluated post-bindover.

  Supplemental Br. Supp. Pls.’ Renewed Mot. Class Cert. 2, ECF No. 103. Accordingly, under the

  terms of this Court’s Preliminary Order, Sheriff Jarnagin is obligated to release individuals who

  remain detained on money-bail orders issued by the General Sessions Court who have not received

  constitutionally compliant bail hearings, whether or not those individuals’ cases have been bound

  over to the Criminal Court.

         Plaintiffs also note that Sheriff Jarnagin’s noncompliance with this Court’s Preliminary

  Injunction Order is not limited to the individuals listed above. Defendants produced another jail

  census, dated December 28, 2020, which lists several more individuals who were being detained

  as the result of money-bail orders issued without an individualized bail hearing—nearly a month

  after this Court enjoined Sheriff Jarnagin from doing exactly that:

                      INCARCERATED                      BOOK             BOND
                        INDIVIDUAL                      DATE            AMOUNT
                     Bunch, Jonathan Wayne             11/17/20          $7,500


                                                   7

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 7 of 12 PageID #:
                                  1642
                     Clark, Brandon Royce             7/15/19          $500,000

                 Covington, Bryan Perry Nelso         2/10/20          $255,000

                         Diaz, Emannuel               10/19/20          $3,500

                      Dotson, John Douglas             9/3/20           $4,000

                      Helton, Steven Glen             11/20/20         $10,000

                  Johnson, Rasshan Hughintis          10/9/20           $8,000

                      Mullins, Gary Wayne             3/23/20          $12,000

                     Phillips, Mathew Dillon          11/20/20         $80,000

                   Seal, Chrstina Crystal Lynn        5/23/20          $70,000


  See HCSO Inmate Census (Dec. 28, 2020), T&K Resp. to RFPD Ex. J (attached ax Exhibit 5).3

         These individuals do not appear on the April 13, 2021, census, but it is impossible for

  Plaintiffs to ascertain exactly why, because Defendants allowed the relevant evidence—censuses

  conducted between December 2020 and April 2021—to be destroyed.4 That those individuals

  were detained for at least a month after this Court’s Preliminary Injunction Order issued further

  demonstrates that Sheriff Jarnagin’s noncompliance with the Order has been ongoing for several



  3
   In addition, Mattew Aaron Deering was detained on a money-bail order as of December 28,
  2020, and he remained detained as of April 13, 2021, but at some point between those two dates,
  his bond was revoked. T&K Resp. to RFPD Ex. J, at 21; T&K Resp. to RFPD Ex. S, at 14–15.
  4
    According to Defendants, jail censuses like the ones taken on December 28, 2020 and April 13,
  2021, are conducted on a daily basis. Defendants recently disclosed, however, that “they were
  mistaken and that archived Inmate Census reports do not exist and cannot be re-created with the
  current reporting software.” Letter from Hilary L. Magacs, Counsel for Defendants, to Seth Daniel
  Tychsen Wayne, et al., Counsel for Plaintiffs (Apr. 15, 2021) (attached as Exhibit 6). Defendants’
  failure to retain these census reports violates their duty to preserve. Accordingly, the Court may
  infer that individuals who were detained pretrial in the Hamblen County Jail on money bail on
  December 28, 2020, and remained detained on money bail on April 13, 2021, were detained on
  money bail continuously throughout the intervening period. See Fed. R. Civ. P. 37(e); Yoe v.
  Crescent Sock Co., No. 1:15-cv-3-SKL, 2017 WL 5479932 (E.D. Tenn. Nov. 14, 2017).
                                                  8

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 8 of 12 PageID #:
                                  1643
  months. Plaintiffs respectfully move this Court to enforce its Preliminary Injunction Order to

  ensure that these ongoing constitutional violations cease immediately.

  III.   DEFENDANTS’ BAIL PRACTICES CONTINUE TO VIOLATE THE TERMS OF
         THIS COURT’S ORDER

         Based on the discovery Plaintiffs have obtained to date, Defendants do not appear to be

  providing arrestees with individualized bail hearings that comply with the terms of this Court’s

  Preliminary Injunction Order. Plaintiffs continue to review the discovery they have received and

  are evaluating what additional discovery is needed so that they can provide the Court with a more

  complete picture of the ways in which Defendants’ post-November 30, 2020, bail practices are

  constitutionally deficient; however, Plaintiffs can at that this time provide some preliminary

  observations based on their review of courtroom audio covering a date-range from November 3,

  2020, to February 22, 2021.

         Aside from isolated instances in which Judge Collins (who appears to be presiding over

  the vast majority of initial appearances and bail hearings since the Preliminary Injunction issued)

  releases an arrestee on her own recognizance, he almost never even mentions, let alone makes

  findings on the record, concerning “alternative conditions of release” besides money bail. Torres,

  2020 WL 7706883, at *12. Judge Collins rarely if ever requires the State to make the case for bail

  and instead takes it upon himself to sua sponte set bail based on his own assessment of the facts

  that are available on the arrest warrant, the court’s computer system, and from his own

  interrogation of arrestees. When it comes to setting bail, Judge Collins is therefore effectively

  both prosecutor and judge.

         In setting bail, Judge Collins’s consideration of and findings concerning “ability to pay

  bail” rarely if ever amount to anything beyond asking an arrestee whether she will be able to make

  the bond previously set on the warrant without any process at all. Id. He often does not follow up

                                                  9

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 9 of 12 PageID #:
                                  1644
  when he receives an ambiguous or unclear response to his question about ability to pay, and he

  does not make findings on the record about whether the arrestee will be able to pay. Judge Collins

  continues to mechanically issue money-bail orders beyond what arrestees can pay, and the vast

  majority of arrestees must pay some amount to be released. He places the burden on arrestees to

  justify why he should modify the bail previously and mechanically set on the warrant without any

  participation of the arrestee or counsel, or any information about the person’s individual

  circumstances. Judge Collins’s findings regarding the “necessity of bail” are almost always

  barebones and conclusory, amounting to little more than a recitation of the crimes charged; any

  prior arrests or failures to appear; and a statement of whether he is setting bail based on a perceived

  flight risk or danger to the community, unaccompanied by any explanation that would enable a

  reviewing court to substantively evaluate his reasoning. Id. Nor does Judge Collins provide or

  any explanation for why the chosen dollar amount is necessary to protect any interest of the state.

  See e.g., State v. Antolini, No. 191130 (Hamblen Cnty. Gen. Sessions Ct. Jan. 22, 2021), T&K

  Resp. to RFPD Ex. C, at 3. Accordingly, Sheriff Jarnagin is likely detaining many more

  individuals than those discussed above in violation of this Court’s Preliminary Injunction Order.

         Plaintiffs will continue to review discovery and will provide more specific information

  concerning Defendants’ post-November 30, 2020, bail practices as soon as they are able.

                                            CONCLUSION

         For all of the foregoing reasons, Plaintiffs respectfully request that the Court take

  appropriate measures to enforce compliance with its November 30, 2020, Order.



  Dated: April 27, 2021                                  Respectfully Submitted,




                                                    10

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 10 of 12 PageID #:
                                   1645
  /s/ Tara Mikkilineni                              /s/ Jonathan Backer
  Tara Mikkilineni (D.C. Bar 997284)                Seth Wayne (D.C. Bar 888273445)
  (admitted pro hac vice)                           (admitted pro hac vice)
  Ellora Thadaney Israni (C.A. Bar 331877)*         Jonathan Backer (D.C. Bar 1613073)
  (admitted pro hac vice)                           (admitted pro hac vice)
  Civil Rights Corps                                Mary B. McCord (D.C. Bar 427563)
  1601 Connecticut Ave NW, Suite 800                (admitted pro hac vice)
  Washington, DC 20009                              Institute for Constitutional Advocacy
  Tel: 202-894-6124                                 and Protection (ICAP)
  Fax: 202-609-8030                                 Georgetown University Law Center
  Email: tara@civilrightscorps.org                  600 New Jersey Ave. NW
          ellora@civilrightscorps.org               Washington, D.C. 20001
                                                    Tel: 202-662-9042
  * Admitted to practice in California. Not         Email: sw1098@georgetown.edu
  admitted in the District of Columbia; practice            jb2845@georgetown.edu
  limited pursuant to D.C. App. R. 49(c)(8),
  with supervision by Ryan Downer.                  /s/ George T. Lewis
                                                    George T. Lewis, III (T.N. Bar 7018)
                                                    Matthew G. White (T.N. Bar 30857)
                                                    (admitted pro hac vice)
                                                    Baker Donelson
                                                    265 Brookview Centre Way, Suite 600
                                                    Knoxville, TN 37919
                                                    Tel: 865-549-7000
                                                    Email: blewis@bakerdonelson.com
                                                           mwhite@bakerdonelson.com

                                                    Attorneys for Plaintiffs




                                                   11

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 11 of 12 PageID #:
                                   1646
                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 27th day of April, 2021, I electronically filed the foregoing

  with the clerk of the court for the U.S. District Court, Eastern District of Tennessee, using the

  electronic case filing system of the Court. This filing will be served in accordance with the

  Federal Rules of Civil Procedure.


                                                                /s/ Jonathan Backer




                                                   12

Case 2:20-cv-00026-DCLC-CRW Document 108 Filed 04/27/21 Page 12 of 12 PageID #:
                                   1647
